DETAILED ACTION
Restarting period for reply
The Final Office Action mail date May 26, 2021, had a typographical copy and paste error that was an oversight. Claims 6 and 7 should not have been rejected. The Final Office action is withdrawn and replaced herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability, given that they have been amended and are now drawn to apparatus claims. 
Response to Amendment
Amended claims 1 and 11, and their dependent claims, have overcome the 112(b) rejections, therefore the rejections have been withdrawn.
Regarding the 112(b) rejections of claims 9, 10, and 15, the amendments did not address the rejections and therefore the rejections still stand.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 10 is objected to because of the following informalities: line 2, “branking system” should read --braking system--.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: lines 13-14, “a peripheral boundary of the brake pad braking device when the brake pad braking device is in engagement” should read --a peripheral boundary of the brake pad when the brake pad is in engagement--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 9, claim 9 contains exclusively intended use limitations and no further definite structural limitations than the parent claim. While intended use limitations in apparatus claims are not indefinite per se, the examiner holds claim 9 to be indefinite by the following logic.
Because intended use limitations limit the claim to prior art which is capable of performing such intended use (regardless of whether or not it is explicitly taught or even desirable), such limitations must add some further structural limitation to the parent claim as required by 112(d); i.e. the recitation “wherein the emergency braking event includes at least one of a landing event or a failed take-off attempt” of dependent claim 9 must provide some kind of structural limitation to parent claim 1. But whatever that structural limitation might be, it is nebulous and indefinite because Applicant is defining the apparatus using non-structural intended use limitations. It is therefore impossible to determine what theoretical structural limitation is now required by dependent claim 9, and is thus improper under 112(b). In other words, if dependent claim 9 requires something structural not already required by parent claim 1, it is impossible to determine what that structure definitely is. See MPEP 2173.05(g). 
Re claim 10, the term "between approximately 4 g-force and 5 g-force" is a relative term which renders the claim indefinite.  The term "between approximately 4 g-force and 5 g-force" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Re claim 15, the term "approximately 100 square feet" is a relative term which renders the claim indefinite.  The term "approximately 100 square feet" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado (US 9487190 B1) in view of Svensson et al (“Svensson”) (US 20170008497 A1).
Re claim 1, Alvarado discloses an aircraft (Fig. 6), comprising:
Col 3, lines 36-38, “emergency brake system 1 has been deployed from the cargo bay, after cargo bay compartment doors 32 are open”), the emergency braking system (1) including:
a brake pad (11), the brake pad movably coupled to a lower section of the fuselage (Fig. 7, frame 4), the brake pad movable between a stowed position (Fig. 7) and a deployed position (Fig. 6) relative to the fuselage; 
an actuator (solenoid 16) to pivotally couple the brake pad and the fuselage, the actuator configured to deploy the brake pad from the fuselage during an emergency braking event of the aircraft (Col 3, lines 5-12), the brake pad structured to engage a surface of a runway and increase frictional force to reduce a speed of the aircraft during the emergency braking event (Col. 3, lines 14-15 “braking crossbeam 10 and the braking rubber pad 11 deployed by gravity against road pavement 26”).
Alvarado fails to disclose a plurality of suction generators, each of the suction generators in fluid communication with a respective brake pad opening, the suction generators to provide a suction force through the openings to maintain the brake pad in engagement with the surface of the runway during the emergency braking event.
However, Svensson teaches a plurality of suction generators, each of the suction generators in fluid communication with a respective brake pad opening (Para. 47, lines 1-5, “pressure is lowered in each inner volume… in any suitable way” require there to be some sort of suction generators; “…via a corresponding valve assembly of the type discussed for the first example for each one of the braking plate sectors”, requires there to be a suction generator for each opening), the suction generators to provide a suction force through the openings to maintain the brake pad in engagement with the surface of the runway during the emergency braking event (Para 0002, “the vacuum chamber being evacuated such that a retaining function is obtained by the plate being pressed against the road due to the lowered pressure in the vacuum chamber”).
Svensson, para. 0002). 
Re claim 2, Alvarado as modified discloses the aircraft of claim 1, further including a sled (crossbeam 10) pivotally coupled to the fuselage via one or more links, the sled to support the brake pad (Fig. 7).
Re claim 5, Alvarado as modified discloses the aircraft of claim 1, wherein the suction force is to cause a peripheral edge of the brake pad to seal against the surface of the runway when the brake pad is in engagement with the runway during the emergency braking event (Svensson, Para 0045, “Each braking plate sector 7′a, 7′b, 7′c, 7′d is self-supporting, having its own circumferentially running sealing rim 16a, 16b, 16c, 16d and inner volume 17a, 17b, 17c, 17d as shown in FIG. 7 and FIG. 8”).
Re claim 9, Alvarado as modified discloses the aircraft braking system of claim 1, wherein the emergency braking event includes at least one of a landing event or a failed take-off attempt (Alvarado, Col 3, lines 34-35, “FIG. 6 shows an aircraft approaching a landing strip 26 in case of an emergency due to failure of the landing gear”).
Re claim 10, Alvarado as modified discloses the aircraft of claim 1, wherein the braking system is to generate negative thrust during the emergency braking event (Col 1, lines 33-34, “The same invention can be used to stop an airplane”, therefore negative thrust must be generated), but fails to explicitly disclose “between approximately 4 g-force and 5 g-force of” negative thrust.
.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado, in view of Svensson and Sander et al (“Sander”) (US 20170015287 A1).
Re claim 6, Alvarado as modified discloses the aircraft of claim 1, but fails to disclose further including a controller to: identify a hazardous condition; determine a braking distance required to avoid the hazardous condition based on at least one of a measured speed of the aircraft or a deceleration of the aircraft; and in response to determining that the braking distance is insufficient to avoid the hazardous condition, command the actuator to deploy the emergency brake pad and activate the suction generators.
However Sander teaches further including a controller (Para 0031, lines 1-3, “emergency brake control unit”) to: identify a hazardous condition (Para 0031, lines 4-5, “control 12 unit estimates whether there is a possibility of collision with an object”); determine a braking distance required to avoid the hazardous condition based on at least one of a measured speed of the aircraft or a Para. 0033, lines 1-2, “the present acceleration (a) is detected and measured”, Para. 0035, lines 3-5, the acceleration is used to calculate a coefficient of friction which is used in the calculation to determine the braking distance; the measuring of acceleration would also encompass measuring deceleration); and in response to determining that the braking distance is insufficient to avoid the hazardous condition, command the actuator to deploy the emergency brake pad and activate the suction generators (Para. 0039, lines 1-8). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Alvarado as modified by further including a controller to: identify a hazardous condition; determine a braking distance required to avoid the hazardous condition based on at least one of a measured speed of the aircraft or a deceleration of the aircraft; and in response to determining that the braking distance is insufficient to avoid the hazardous condition, command the actuator to deploy the emergency brake pad and activate the suction generators as disclosed by Sander. One of ordinary skill in the art would have been motivated to make this modification to obtain an enhanced determination of when an emergency braking means should be activated (Sander, para 0019).
Re claim 7, Alvarado as modified discloses the aircraft of claim 6, wherein the hazardous condition includes at least one of an end of the runway or an object (Sander, para 0031, lines 4-5, “control 12 unit estimates whether there is a possibility of collision with an object”).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado, in view of Svensson and Davenport (US 5054998 A).
Re claim 8, Alvarado as modified discloses the aircraft of claim 1, but fails to disclose wherein the braking system further includes a variable pitch fan, the variable pitch fan operable to provide braking force for the aircraft.
Col. 5, lines 16-19, “forward and rear sets of variable pitch propeller blades 12 and 14 respectively, with the individual blades of both sets being set at a negative pitch for thrust reversal”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Alvarado as modified to have the braking system further include a variable pitch fan, the variable pitch fan operable to provide braking force for the aircraft as disclosed by Davenport. One of ordinary skill in the art would have been motivated to make this modification to increase the braking effect by with blades that “have a negative angle of attack to produce a reverse thrust” (Davenport, Col. 4, lines 10-11)

Claim 11, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado in view of Sander.
Re claim 11, Alvarado discloses an aircraft (Fig. 6), comprising:
a fuselage (Fig. 6); and
an emergency brake system positioned in a lower surface of the fuselage (Fig. 6-7, brake system 1), the emergency brake system including;
a housing (Fig. 7, crossbeam 10);
a brake carried by the housing (11);
a link (2 and 3) to pivotally couple the housing to a frame of the fuselage (4);
a cover (32) positioned over the brake and at least a portion of an exterior surface of the fuselage to cover the brake when the brake is in the stowed position (Col 3, lines 35-38, “The extreme emergency brake system 1 has been deployed from the cargo bay, after cargo bay compartment doors 32 are open”), the cover to detach from the fuselage when the brake moves to the deployed position (Fig. 6, doors 32 detach from the fuselage at one side to open);
the fuselage defining a cavity to house the brake when the brake is in a stowed position, the brake to project from a cavity of the fuselage when the brake is in a deployed position (Fig. 6; Col 3, lines 35-38, “The extreme emergency brake system 1 has been deployed from the cargo bay, after cargo bay compartment doors 32 are open”);
but fails to disclose a suction generator to generate a vacuum within a peripheral boundary of the brake when the brake is in engagement with a surface of a runway; and that the brake is extending proximate a front landing gear and at least partially between a left rear landing gear and a right rear landing gear.
However, Sander teaches a braking system with a suction generator (low pressure container 11) to generate a vacuum within a peripheral boundary of the brake when the brake is in engagement with a surface of a runway (Para 0028, “The pressure is lowered in the volume 10 such that the braking plate 7 is pressed against the ground 4 by a conferred pressure difference between air outside the volume 10 and air in the volume 10, such that a retaining force between the braking plate 7 and the ground 4 is obtained”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Alvarado by having a suction generator to generate a vacuum within a peripheral boundary of the brake when the brake is in engagement with a surface of a runway as disclosed by Sander. One of ordinary skill in the art would have been motivated to make this modification to improve braking since “a retaining force between the braking plate and the ground is obtained” (Sander, Para 0017).
Alvarado does not specify the location of the braking device on the aircraft. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place it In re Japikse, 86 USPQ 70. Additionally, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Re claim 12, Alvarado as modified discloses the aircraft of claim 11, further including an actuator (solenoid 16) to move the brake from the stowed position to the deployed position (Fig. 6-7).
Re claim 14, Alvarado as modified discloses the aircraft of claim 11, wherein the suction generator (Sander, 11) is to generate a vacuum within a perimeter of the brake to maintain the brake in engagement with the runway when the brake is in a deployed position (Fig. 3; Para 0027, “An at least partially enclosed volume 10 is formed between the braking plate 7, the sealing rim 9 and the ground 4 when the braking plate 7 is in the braking position”).
Re claim 15, Alvarado as modified discloses the aircraft of claim 11, including an area of the brake (Fig. 5), but fails to disclose that this area is approximately 100 square feet.
However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to have modified the braking system of Alvarado to have an area of approximately 100 square feet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Additionally, one would be motivated to use that specific range to have a braking device that would provide enough force to slow a vehicle at a sufficient rate. Applicant should note that nothing of record, 
Re claim 16, Alvarado as modified discloses the aircraft of claim 11, wherein the brake includes a plurality of brake pads (Fig. 5; Col 3, lines 31-33, “crossbeam 10 and provided with treads 30 and grooves 31, similar to a rubber tire”, with each tread a pad).
Re claim 17, Alvarado as modified discloses the aircraft of claim 11, wherein the brake generates some amount of negative thrust, but fails to disclose that this amount is up to 5 g-force.
However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to have modified the braking system of Alvarado as modified to be capable of generating up to 5 g-force of negative thrust, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Additionally, one would be motivated to use that specific range to have a braking device that would provide enough force to slow a vehicle at a sufficient rate. Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Re claim 18, Alvarado as modified discloses the aircraft of claim 11, but fails to disclose further including a controller to: identify a hazardous condition; determine a braking distance required to avoid the hazardous condition based on at least one of a measured speed of the aircraft or a deceleration of the aircraft; and in response to determining that the braking distance is insufficient to avoid the identified hazardous condition, deploy the brake.
However Sander teaches further including a controller (Para 0031, lines 1-3, “emergency brake control unit”) to: identify a hazardous condition (Para 0031, lines 4-5, “control 12 unit estimates whether there is a possibility of collision with an object”); determine a braking distance required to avoid the hazardous condition based on at least one of a measured speed of the aircraft or a deceleration of the aircraft (Para. 0033, lines 1-2, “the present acceleration (a) is detected and measured”, Para. 0035, lines 3-5, the acceleration is used to calculate a coefficient of friction which is used in the calculation to determine the braking distance; the measuring of acceleration would also encompass measuring deceleration); and in response to determining that the braking distance is insufficient to avoid the identified hazardous condition, deploy the brake (Para. 0039, lines 1-8). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Alvarado as modified by further including a controller to: identify a hazardous condition; determine a braking distance required to avoid the hazardous condition based on at least one of a measured speed of the aircraft or a deceleration of the aircraft; and in response to determining that the braking distance is insufficient to avoid the hazardous condition, command the actuator to deploy the emergency brake pad and activate the suction generators as disclosed by Sander. One of ordinary skill in the art would have been motivated to make this modification to obtain an enhanced determination of when an emergency braking means should be activated (Sander, para 0019).
Re claim 19, Alvarado as modified discloses the aircraft of claim 18, wherein the controller is to activate the suction generator after deploying the brake (Sander, Para 0039, “the braking plate is lowered and that the pressure in the volume is lowered such that a retaining force is provided as discussed above”).
Re claim 20, Alvarado as modified discloses the aircraft of claim 19, wherein the controller is to operate an actuator to cause the brake to pivot from a lower surface of a fuselage of the aircraft from a stowed position to a deployed position (Para 0039, “the braking plate is lowered”).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado in view of Sander and Ettenhuber (DE 10009879 C1).
Re claim 13, Alvarado as modified discloses the aircraft of claim 11, but fails to disclose that the device includes an airfoil carried by at least one of the link or the housing, the airfoil to generate a downward force on the brake when the brake is in a deployed position.
However, Ettenhuber teaches a braking device including an airfoil (Fig. 1, spoiler 2; an airfoil is defined as “a body designed to provide a desired reaction force when in motion relative to the surrounding air” see https://www.merriam-webster.com/dictionary/airfoil, therefore the spoiler is analogous to an airfoil) carried by at least one of the link or the housing (brake carriage 1), the airfoil to generate a downward force on the braking device (Page 4 of translation, lines 11-12, “the spoiler 2 is connected to the brake carriage 1 a unit and presses it onto the roadway”) when the braking device is in a deployed position (Page 4 of translation, lines 2-3, “During a braking operation, the telescoping arms 4, 8 extended downwardly” which deploys the braking device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Alvarado as modified by further including an airfoil carried by at least one of the link or the housing, the airfoil to generate a downward force on the braking device when the braking device is in a deployed position as disclosed by Ettenhuber. One of ordinary skill in the art would have been motivated to make this modification for “during an emergency braking operation to apply additional braking forces on the road surface, in order thereby to reduce the braking distance” (Ettenhuber, page 1, last line, to page 2, first line).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado in view of Debus (US 3062327 A).
Re claim 21, Alvarado discloses an aircraft (Fig. 6) comprising:
Fig. 6);
landing gear carried by the fuselage (Fig. 6, front shown);
an emergency brake system carried by the fuselage (1), the emergency brake system positioned within the fuselage when the emergency brake system is in a stowed condition (Fig. 6; Col 3, lines 36-38, “emergency brake system 1 has been deployed from the cargo bay, after cargo bay compartment doors 32 are open”), the emergency brake system to project from the fuselage when the emergency brake system is in a deployed condition to engage a surface of a runway during an emergency braking event (Fig. 6), the brake system including:
a housing (Fig. 7, crossbeam 10);
a brake pad carried by the housing (11), the brake pad having raised surfaces to increase friction with the surface of the runway during the emergency braking event (Col 3, lines 31-33, “crossbeam 10 and provided with treads 30 and grooves 31, similar to a rubber tire, to improve stopping performance”);
a link (2 and 3) pivotally coupling the housing to a frame of the fuselage (4); and
a door (32) coupled to the fuselage, the door positioned at a belly portion of the fuselage (Fig. 6), the door to move to a closed position to cover the brake pad when the emergency brake system is in the stowed position and an open position to uncover the brake pad when the emergency brake system is in the deployed position (Col 3, lines 36-38, “The extreme emergency brake system 1 has been deployed from the cargo bay, after cargo bay compartment doors 32 are open”).
	But fails to disclose that the brake system and door are positioned between the landing gear, and a suction generator to generate a vacuum within a peripheral boundary of the brake pad when the brake pad is in engagement with the surface of the runway.
However, Debus teaches an aircraft brake system (Col 4, lines 68-70, “the present invention is not only useful for land bound vehicles but could also be used for aircraft when they are on the ground”) with a suction generator to generate a vacuum within a peripheral boundary of the brake when the brake is in engagement with a surface of a runway (23 suction means for engaging the roadway).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Alvarado by having a suction generator to generate a vacuum within a peripheral boundary of the brake when the brake is in engagement with a surface of a runway as disclosed by Debus. One of ordinary skill in the art would have been motivated to make this modification since it “greatly increases the force with which the brake band engages the roadway and thus multiplies the braking force that can be obtained through the brake band” (Debus, Col 4, lines 63-66).
Alvarado does not specify the location of the braking device on the aircraft. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place it between the landing gear since the brake must be placed somewhere on the belly of the aircraft and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado in view of Debus and Ettenhuber.
Re claim 22, Alvarado as modified discloses the aircraft of claim 21, but fails to disclose that the device includes an airfoil carried by at least one of the link or the housing, the airfoil to generate a downward force on the brake when the brake is in a deployed position.
Fig. 1, spoiler 2; an airfoil is defined as “a body designed to provide a desired reaction force when in motion relative to the surrounding air” see https://www.merriam-webster.com/dictionary/airfoil, therefore the spoiler is analogous to an airfoil) carried by at least one of the link or the housing (brake carriage 1), the airfoil to generate a downward force on the braking device (Page 4 of translation, lines 11-12, “the spoiler 2 is connected to the brake carriage 1 a unit and presses it onto the roadway”) when the braking device is in a deployed position (Page 4 of translation, lines 2-3, “During a braking operation, the telescoping arms 4, 8 extended downwardly” which deploys the braking device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Alvarado as modified by further including an airfoil carried by at least one of the link or the housing, the airfoil to generate a downward force on the braking device when the braking device is in a deployed position as disclosed by Ettenhuber. One of ordinary skill in the art would have been motivated to make this modification for “during an emergency braking operation to apply additional braking forces on the road surface, in order thereby to reduce the braking distance” (Ettenhuber, page 1, last line, to page 2, first line).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As discussed above, Alvarado discloses the majority of the limitations of claim 1 and Svennson teaches the limitations of a plurality of suction generators and openings. However, neither of these references teaches a controller with the required limitations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua J Michener whose telephone number is (571)272-1467.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642